Title: From Thomas Jefferson to George Weedon, 6 November 1780
From: Jefferson, Thomas
To: Weedon, George



Sir
In Council Novr. 6th. 1780.

The Act of Assembly having expired under which we have hitherto proceeded to impress waggons and provisions, we think it safest to recur to the directions of the invasion law which give a standing power to the commanding Officer to authorise any Commissioned Officer to impress every kind of necessary. We have therefore directed 100 Copies of the Clause in the invasion law on this subject to be printed, part of which we shall take the Liberty of putting into your hands. Should Mr. Triplett and the person you would wish to act as Brigade Q.M. or any other person whom you would call to their aid be not commissioned Officers we will give them Militia Commissions to make their proceedings strictly legal.
We have directed the State Quarter Master to spare to Mr. Southall two of the three waggons he has, and given Mr. Southall some directions under which we hope he may add to the number. We before declined appointing the Surgeons mate thinking the right of appointment in the Surgeon himself. Is not the right of appointing the Surgeon in the field Officers of every regiment? If it be so, they will of course apply to Dr. Pope the State Apothecary for whatever they want.
I do myself the pleasure to inclose you a warrant for £125. new money equal to £5000. old, there being none but the new which can be issued from the treasury.
We will do anything in our power to promote the operations in the Laboratory.
I have the honor to be with great respect Sir Your most obedt humble servt,

Th: Jefferson

